Citation Nr: 9933474	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-06 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chest pains


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1997 to September 
1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in February 1998.  A statement of the case was 
mailed to the veteran in February 1998.  The veteran's 
substantive appeal was received in April 1998.  The veteran 
testified at a personal hearing before a hearing officer at 
the RO in July 1998.


FINDINGS OF FACT

1.  The veteran does not currently have a cardiovascular 
disease or injury.

2.  There is no lay or medical evidence of a cardiovascular 
disability during service or within one year of discharge 
from service.

3. The veteran did not clearly and unmistakably have a 
cardiovascular disability prior to his entry into active 
duty.

4.  Chest pain is not a separate disease entity or 
disability.


CONCLUSIONS OF LAW

1. Clear and unmistakable evidence that chest pain existed 
prior to service does not exist, and the presumption of 
soundness upon entry into service with regard to the 
veteran's chest pain is not rebutted.  38 U.S.C.A. §§ 1111, 
1137 (West 1991).

2.  The claim of service connection for chest pains is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran contends that he has chest pains 
that resulted from physical activity during basic training in 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).  In addition, service connection may be 
granted for a chronic disease, including arteriosclerosis, 
cardiovascular-renal disease, and/or valvular heart disease, 
if manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

At the outset, the Board notes that in a November 1997 rating 
decision, the RO found that the medical evidence of record 
showed that chest pain existed prior to service.  A review of 
the veteran's enlistment examination was negative for any 
complaints, findings or diagnosis of chest pains.  The law 
provides that a veteran is presumed in sound condition except 
for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut the presumption.  38 
U.S.C.A. §§ 1111, 1137 (West 1991).  

As noted above, the veteran's enlistment examination was 
negative for any preexisting chest pain.  Since the veteran 
did not have functional impairment or any disability of the 
heart upon entry into service, there is no clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.  Thus, the Board is unable to find that the 
presumption of soundness is rebutted.  Therefore, the Board 
concludes that clear and unmistakable evidence that a 
cardiovascular disability existed prior to service does not 
exist.  As such, the presumption of soundness is not 
rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  As such, 
the veteran must establish that he currently has a 
cardiovascular disability resulting from disease or injury 
incurred in service.  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his chest pain had 
its onset during service, this assertion does not make the 
claim well-grounded if there is no competent medical evidence 
of record of a nexus between any disability in service and 
his alleged current disability.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether all three 
of the criteria of Caluza are met and the veteran's 
assertions are supported by the evidence of record.

In this case, the medical evidence shows that the veteran 
first complained of chest pains during basic training while 
running the obstacle course.  Specifically, the veteran 
complained of chest tightness, increasing shortness of breath 
and lightheadedness.  The September 1997 Medical Board report 
indicates that the veteran was subsequently brought to the 
Emergency Room  for increasing chest pain and discomfort.  At 
that time, the veteran was treated symptomatically and all 
evidence of discomfort was relieved.  Upon physical 
examination, the veteran's blood pressure was 120/70, pulse 
was 60, respirations were 17 and temperature was 98.3.  Head, 
eyes, ears, nose, and throat - benign.  Neck - no jugular 
venous distention, no bruits.  Chest was clear to 
auscultation bilaterally; no rales, rhonchi or wheezes.  
Cardiovascular examination revealed a regular rate with no 
murmurs; intermittent ectopic beats.  The abdomen was soft, 
non-tender and non-distended with no hepatosplenomegaly.  
Electrocardiogram (EKG) revealed normal sinus rhythm with 
occasional premature ventricular contractions (PVC's).  
Medical evaluation included a graded exercise test that 
revealed intermittent PVC's and a questionable premature 
atrial contraction (PAC) secondary to the initiation of a P 
wave prior to ventricular contraction.  It was indeterminate 
for frequency of PVC's.  The veteran was unable to achieve 85 
percent predicted heart rate secondary to poor exercise 
tolerance.  The veteran subsequently also had pulmonary 
function tests with a methacholine challenge, both of which 
were normal.  The veteran had no restrictive or obstructive 
component to his pulmonary functions.  His methacholine 
challenge was non-provoked.  The veteran was found eligible 
for a Medical 200 Board under AR 40-501, chapter 2-18c(1).  
The assessment was that the veteran had frequent PVC's and 
his inability to identify confidence interfered with his 
ability to perform his duties as a soldier satisfactorily.

The veteran was subsequently discharged from service as a 
result of his inability to meet the necessary physical 
standards.  Thereafter, the veteran submitted a claim for 
service connection for chest pains.  In a November 1997 
rating action, the RO denied the veteran's claim, holding 
that, "PVC's are a normal event in most people unless they 
are frequent and identified with a chronic cardiac condition, 
neither of which is present in the evidence.  They would be 
expected in a poorly conditioned person beginning basic 
training."  The RO also noted that the Medical Board did not 
find evidence for, or a link to, any particular event in 
service, or any heart problem.

After the veteran's discharge from service, he was admitted 
to the Marion County Medical Center in October 1997 with 
complaints of periodic chest pain.  An EKG showed no acute 
change.  Upon physical examination, the veteran's chest was 
clear, non-tender and there was no edema.  The veteran was 
diagnosed with musculoskeletal chest pain and was scheduled 
for a holter monitor.  The holter monitor report indicated 
that the veteran experienced frequent PVC's, mostly unifocal.  
No ventricular couplets, or ventricular tachycardia was 
noted.  There were no PAC's or PAT's.  There were no pauses 
or ST depression of greater than lmm, but P-pulmonale was 
present.  The interpretation was abnormal holter monitor with 
presence of frequent unifocal PVC's and P-pulmonale.

In July 1998, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The veteran testified 
that he first experienced chest pain while running an 
obstacle course in mid-August, 1997.  The veteran stated that 
he is not presently taking any medications for his chest 
pain.  The veteran testified that his doctors diagnosed him 
with chest wall pains.

In sum, the service medical records reflect that in September 
1997, the veteran was treated for chest pain. No diagnosis of 
a cardiovascular disease was made at that time.  Post service 
medical records reflect that in October 1997, the veteran was 
treated for chest pain.  Again, no diagnosis of a 
cardiovascular disease was made at that time.  Moreover, the 
veteran testified at his personal hearing that his doctors 
have provided him with no diagnosis other than chest wall 
pain.  Therefore, the Board finds that although the veteran 
currently asserts that he should be service-connected for 
chest pains, he has not submitted any competent medical 
evidence to support his allegation.  Competent medical 
evidence is needed to identify the reason for the symptoms 
described, in other words, to identify a proper diagnosis and 
etiology.  The Board finds that the September 1997 and 
October 1997 findings alone cannot satisfy the criteria for a 
current cardiovascular disability.  With respect to the first 
prong of Caluza, the Board notes that the medical evidence as 
outlined above fails to demonstrate that the veteran 
currently has a cardiovascular disability.  As noted, the 
Court has stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak.  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well-grounded.  Grottveit citing Tirpak.  
In this case, there is no supporting evidence in the 
veteran's claim for service connection.

As there is no current competent medical evidence of a 
cardiovascular disease or disability, all of the prongs of 
Caluza are not satisfied.  In the absence of proof of a 
present disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, in 
light of the foregoing, the veteran's claim for service 
connection for chest pains must fail.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.


ORDER

The appeal as to the issue of entitlement to service 
connection for chest pains is denied as not well-grounded.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

